Bleckley, Chief Justice.
This was an action by the plaintiffs in error against the defendant in error upon a written contract, which is set out in the declaration. The declaration does not go nomine proceed for damages, but alleges that the defendant is in-: debted to the plaintiffs.in a certain sum. We consider *581this as in substance, under our loose pleadings, equivalent to a claim, for damages. After setting forth the contract, the declaration proceeds to allege breaches of it,, and points out in what respect the defendant committed breaches. It alleges performance in part, and offer or readiness to perform, as to the residue, by the plaintiffs; and it shows a state of facts which, if established in evidence, would entitle the plaintiffs to. recover something. There was a demurrer to the declaration as not setting forth a cause of action, and the court gave leave to amend. The amendment was made, and a demurrer was interposed again to the declaration as amended, and the court sustained the demurrer, and dismissed the action.
We refer to the report for the declaration, or the substance of it. We hold that there is a cause of action set forth, and that the demurrer should not have been susained,
Judgment reversed.